          Case 3:18-cr-01671-L Document 68 Filed 06/02/21 PageID.578 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18-cr-01671-L
12                                      Plaintiff,
                                                         ORDER SEALING DOCUMENTS
13   v.
14   VLADIMIR ABALOS,
15                                    Defendant.
16
17          On June 2, 2021, Defendant Vladimir Abalos, proceeding pro se, filed a Motion for
18   Compassionate Release, along with an Appendix containing medical records. [ECF No.
19   67.]
20          In light of the confidential nature of the medical records and other documents in
21   the Appendix to the Motion, the Court orders the Appendix documents filed under seal.
22          IT IS SO ORDERED.
23
24   Dated: June 2, 2021
25
26
27
28

                                                     1
                                                                                      18-cr-01671-L
     Case 3:18-cr-01671-L Document 68 Filed 06/02/21 PageID.579 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
                                                                          18-cr-01671-L
